Case 6:19-cv-00179-ADA Document 50-1 Filed 02/05/20 Page 1 of 4




                Exhibit 1
          Case 6:19-cv-00179-ADA Document 50-1 Filed 02/05/20 Page 2 of 4




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

                                                                 :
DYFAN, LLC,                                                      :
                                                                 :
                           Plaintiff,                            :
                                                                 :
                                                                      C.A. No. 6:19-cv-00179-ADA
                  v.                                             :
                                                                 :
TARGET CORPORATION,                                              :
                                                                 :
                           Defendant.                            :
                                                                 :
                                                                 :


                            AGREED AMENDED SCHEDULING ORDER

         On March 31, 2019, the Court conducted a conference in the above entitled and numbered

case. All parties appeared through counsel. As a result of such hearing and the Joint Motions to

Amend Scheduling Order filed on September 3, 2019 and February 4, 2020, and pursuant to Rule

16, Federal Rules of Civil Procedure, the Court ORDERS that the following schedule will govern

deadlines up to and including the trial of this matter:

    Deadline                      Item

    June 14, 2019                 Plaintiff serves preliminary1 infringement contentions in the form
                                  of a chart setting forth where in the accused product(s) each element
                                  of the asserted claim(s) are found. Plaintiff shall also produce (1)
                                  all documents evidencing conception and reduction to practice for
                                  each claimed invention, and (2) a copy of the file history for each
                                  patent in suit.

    June 14, 2019                 Deadline for Motions to Transfer

1
  The parties may amend preliminary infringement contentions and preliminary invalidity contentions without leave
of court so long as counsel certifies that it undertook reasonable efforts to prepare its preliminary contentions and the
amendment is based on material identified after those preliminary contentions were served and should do so
seasonably upon identifying any such material. Any amendment to add claims requires leave of court so that the Court
can address any scheduling issues.



                                                           1
      Case 6:19-cv-00179-ADA Document 50-1 Filed 02/05/20 Page 3 of 4




August 9, 2019          Defendant serves preliminary invalidity contentions in the form of
                        (1) a chart setting forth where in the prior art references each
                        element of the asserted claim(s) are found, (2) an identification of
                        any limitations the Defendant contends are indefinite or lack written
                        description under section 112, and (3) an identification of any
                        claims the Defendant contends are directed to ineligible subject
                        matter under section 101. Defendant shall also produce (1) all prior
                        art referenced in the invalidity contentions, (2) technical documents,
                        including software where applicable, sufficient to show the
                        operation of the accused product(s), and (3) summary, annual sales
                        information for the accused product(s) for the prior two years,
                        unless the parties agree to some other timeframe.

August 13, 2019         Parties exchange claim terms for construction

August 27, 2019         Parties exchange proposed claim constructions

August 27, 2019         Deadline to meet and confer to narrow terms in dispute and
                        exchange revised list of terms/constructions

September 26, 2019      Parties file Opening claim construction briefs, including any
                        arguments that any claim terms are indefinite.

October 17, 2019        Parties file Responsive claim construction briefs,

October 31, 2019        Parties file Reply claim construction briefs.

November 8, 2019        Parties submit Joint Claim Construction Statement, optional
                        tutorials, and consolidated briefing collated by Opening, Response,
                        and Reply.

December 19, 2019       Markman Hearing at 10:00 a.m.

1 week after Markman    Fact Discovery opens; deadline to serve Initial Disclosures per Rule
hearing                 26(a).

6 weeks after Markman   Deadline to add parties
hearing

14 weeks after          Deadline to serve Final Infringement and Invalidity Contentions.
Markman hearing

12 weeks after          Deadline to amend pleadings. A motion is not required unless the
Markman hearing         amendment adds patents or claims.

21 weeks after          Close of Fact Discovery
Markman hearing



                                           -2-
       Case 6:19-cv-00179-ADA Document 50-1 Filed 02/05/20 Page 4 of 4




24 weeks after           Opening Expert Reports
Markman hearing

28 weeks after           Rebuttal Expert Reports
Markman hearing

31 weeks after           Close of Expert Discovery
Markman hearing

32 weeks after           Deadline to meet and confer to discuss narrowing the number of
Markman hearing          claims asserted and prior art references at issue. The parties shall
                         file a report within 5 business days regarding the results of the meet
                         and confer.

34 weeks after           Dispositive motion deadline and Daubert motion deadline.
Markman hearing

36 weeks after           Serve Pretrial Disclosures (jury instructions, exhibits lists, witness
Markman hearing          lists, designations)

38 weeks after           Serve objections to pretrial disclosures/rebuttal disclosures
Markman hearing

39 weeks after           Serve objections to rebuttal disclosures and File Motions in limine
Markman hearing

40 weeks after           File Joint Pretrial Order and Pretrial Submissions (jury instructions,
Markman hearing          exhibits lists, witness lists, designations); file oppositions to
                         motions in limine.

41 weeks after           Deadline to meet and confer regarding remaining objections and
Markman hearing          disputes on motions in limine.

3 business days before   File joint notice identifying remaining objections to pretrial
Final Pretrial           disclosures and disputes on motions in limine.
Conference

43 weeks after           Final Pretrial Conference
Markman hearing

44-47 weeks after        Jury Selection/Trial
Markman hearing




                                            -3-
